Exhibit 10.6

 

INDEMNIFICATION AGREEMENT dated as of                                     
between

Broadwind Energy, Inc. (the “Company”) and
                                         (“Indemnitee”)

 

WHEREAS, the Board of Directors has determined that the Company’s ability to
attract and retain qualified persons as directors and officers is necessary to
further the best interests of the Company’s stockholders and that in order to
attract such individuals, the Company should act to assure such persons that
there shall be adequate certainty of protection through insurance and
indemnification against risks of claims and actions against them arising out of
their service to and activities on behalf of the Company; and

 

WHEREAS, the Company has adopted provisions in its Certificate of Incorporation
and By-laws providing for indemnification and advancement of expenses of its
directors and officers to the fullest extent permitted by the Delaware General
Corporation Law, and the Company wishes to clarify and enhance the rights and
obligations of the Company and Indemnitee with respect to indemnification and
advancement of expenses; and

 

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the Company and in any other capacity with respect to the Company, and to
otherwise promote the desirable end that such persons shall resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company, with the knowledge
that certain costs, judgments, penalties, excise taxes, fines, liabilities and
expenses incurred by them in their defense of such litigation are to be borne by
the Company and they shall receive the maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and

 

WHEREAS, the Company desires to have Indemnitee continue to serve as a director
or officer of the Company and in such other capacity with respect to the Company
as the Company may request, as the case may be, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duty to the Company; and Indemnitee desires to continue so to serve
the Company, provided, and on the express condition, that he or she is furnished
with the indemnity set forth hereinafter;

 

Now, therefore, in consideration of Indemnitee’s continued service as a director
or officer of the Company, the sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Service by Indemnitee; Effectiveness. Indemnitee shall serve and/or continue
to serve as a director or officer of the Company faithfully and to the best of
Indemnitee’s ability so long as Indemnitee is duly elected or appointed and
until such time as Indemnitee is removed as permitted by law or tenders a
resignation in writing. This Agreement shall be effective as of the date first
set forth above, and this Agreement shall apply to any event that occurred prior
to or after such date if Indemnitee was, or is deemed to have been, a director,
officer, employee, agent or fiduciary of the Company, or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
any other entity (including, but not limited to, another

 

--------------------------------------------------------------------------------


 

corporation, partnership, joint venture or trust) at the time such event
occurred.

 

2. Indemnification and Advancement of Expenses. The Company shall indemnify
Indemnitee, and shall pay to Indemnitee in advance of the final disposition of
any Proceeding all Expenses incurred by Indemnitee, to the fullest extent
permitted by the Delaware General Corporation Law in effect on the date of this
Agreement or as such law may from time to time be amended (but, in the case of
any such amendment, only to the extent that such amendment permits the Company
to provide broader rights than said law permitted the Company to provide prior
to such amendment). Without diminishing the scope of the rights provided by this
Section, the rights of Indemnitee to indemnification and advancement of Expenses
provided hereunder shall include but shall not be limited to those rights
hereinafter set forth, except that no indemnification or, only in the case of
clauses (a) through (c) below, advancement of Expenses shall be paid to
Indemnitee:

 

(a) to the extent expressly prohibited by Delaware law or the Certificate of
Incorporation and By-laws of the Company;

 

(b) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
provision of the certificate of incorporation or by-laws, or agreement of the
Company or any other company or organization where Indemnitee is serving at the
request of the Company, except in respect of any indemnity exceeding the payment
under such insurance, indemnity clause, provision of the certificate of
incorporation or by-laws, or agreement; or

 

(c) in connection with an action, suit or proceeding, or part thereof (including
claims and counterclaims) initiated by Indemnitee, except a judicial proceeding
or arbitration pursuant to Section 10 to enforce rights under this Agreement,
unless the action, suit or proceeding (or part thereof) was authorized by the
Board of Directors of the Company; or

 

(d) with respect to any Proceeding brought by or on behalf of the Company
against Indemnitee that is authorized by the Board of Directors of the Company,
except as provided in Sections 4, 5 and 6 below.

 

3. Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee is a party or is
threatened to be made a party to any Proceeding (other than an action by or in
the name of the Company) by reason of the fact that Indemnitee is or was, or is
deemed to be or have been, a director, officer, employee, agent or fiduciary of
the Company, or is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary of any other entity (including, but not
limited to, another corporation, partnership, joint venture or trust); or by
reason of anything done or not done by Indemnitee in any such capacity. Pursuant
to this Section, Indemnitee shall be indemnified on an after-tax basis against
all costs, judgments, penalties, excise taxes, fines, liabilities, amounts paid
in settlement and Expenses, actually and reasonably incurred by Indemnitee in
connection with such Proceeding, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Proceeding, had no
reasonable cause to believe his or her conduct was unlawful.

 

4. Indemnity in Proceedings by or in the Name of the Company. Except as limited
by Section 2 above, Indemnitee shall be entitled to the indemnification rights
provided in this

 

--------------------------------------------------------------------------------


 

Section if Indemnitee was or is a party or is threatened to be made a party to
any Proceeding brought by or in the name of the Company to procure a judgment in
its favor by reason of the fact that Indemnitee is or was, or is deemed to be or
have been, a director, officer, employee, agent or fiduciary of the Company, or
is or was serving at the request of the Company as a director, officer,
employee, agent or fiduciary of any other entity (including, but not limited to,
another corporation, partnership, joint venture or trust); or by reason of
anything done or not done by Indemnitee in any such capacity. Pursuant to this
Section, Indemnitee shall be indemnified on an after-tax basis against all
costs, judgments, penalties, excise taxes, fines, liabilities, amounts paid in
settlement and Expenses, actually and reasonably incurred by Indemnitee in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, that no such indemnification shall
be made in respect of any claim, issue, or matter as to which Delaware law
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to the Company, unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such costs, judgments, penalties, excise taxes,
fines, liabilities, amounts paid in settlement and Expenses as such court shall
deem proper.

 

5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Section 2(d), 3 and 4 above, to the extent
that Indemnitee has been successful, on the merits or otherwise, in whole or in
part, in defense of any Proceeding or in defense of any claim, issue or matter
therein, including, without limitation, the dismissal of any action without
prejudice, or if it is ultimately determined, after all appeals by a court of
competent jurisdiction, that Indemnitee is otherwise entitled to be indemnified
against Expenses, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred in connection therewith.

 

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
costs, judgments, penalties, excise taxes, fines, liabilities, amounts paid in
settlement or Expenses, actually and reasonably incurred in connection with any
Proceeding, or in connection with any judicial proceeding or arbitration
pursuant to Section 10 to enforce rights under this Agreement, but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such costs, judgments, penalties, excise taxes,
fines, liabilities, amounts paid in settlement and Expenses, actually and
reasonably incurred to which Indemnitee is entitled.

 

7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by the Delaware
General Corporation Law, Indemnitee shall be entitled to indemnification against
all Expenses actually and reasonably incurred or suffered by Indemnitee or on
Indemnitee’s behalf if Indemnitee appears as a witness or otherwise incurs legal
expenses as a result of or related to Indemnitee’s service as a director or
officer of the Company, in any threatened, pending or completed action, suit or
proceeding, whether of a civil, criminal, administrative, investigative,
legislative or other nature, to which Indemnitee neither is, nor is threatened
to be made, a party.

 

8. Determination of Entitlement to Indemnification. To receive indemnification
under this Agreement, Indemnitee shall submit a written request to the Secretary
of the Company. Such request shall include documentation or information which is
necessary for such determination

 

--------------------------------------------------------------------------------


 

and which is reasonably available to Indemnitee. Upon written request by
Indemnitee for indemnification pursuant to Sections 3, 4, 5, 6 or 7 the
entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination: (a) the
Board of Directors of the Company by a majority vote of Disinterested Directors,
whether or not such majority constitutes a quorum; (b) a committee of
Disinterested Directors designated by a majority vote of such directors, whether
or not such majority constitutes a quorum; (c) if there are no Disinterested
Directors, or if the Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee; (d) the stockholders of the Company; or (e) in the
event that a Change in Control has occurred, by Independent Counsel in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee. Such Independent Counsel shall be selected by the Board of Directors
and reasonably approved by Indemnitee, except that in the event that a Change in
Control has occurred, Independent Counsel shall be selected by Indemnitee and
reasonably approved by the Board of Directors. Upon failure of the Board so to
select (or so to approve, in the event that a Change in Control has occurred)
such Independent Counsel or upon failure of Indemnitee so to approve (or so to
select, in the event that a Change in Control has occurred), such Independent
Counsel shall be selected upon application to a court of competent jurisdiction.
The determination of entitlement to indemnification shall be made not later than
30 calendar days after receipt by the Company of a written request for
indemnification. Any amounts incurred by Indemnitee in connection with a request
for indemnification or payment of Expenses hereunder, under any other agreement,
any provision of the Company’s Certificate of Incorporation and By-laws or any
directors’ and officers’ liability insurance, shall be borne by the Company. The
Company hereby indemnifies Indemnitee for any such amounts and agrees to hold
Indemnitee harmless therefrom irrespective of the outcome of the determination
of Indemnitee’s entitlement to indemnification. If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.

 

9. Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of Indemnitee’s written request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 8 that
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 30 calendar days after
receipt by the Company of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification. The termination of any Proceeding described in
Sections 3 or 4 by judgment, order, settlement or conviction, or upon a plea of 
nolo contendere  or its equivalent, shall not, of itself: (a) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful; or
(b) otherwise adversely affect the rights of Indemnitee to

 

--------------------------------------------------------------------------------


 

indemnification except as may be provided herein.

 

10. Remedies of Indemnitee in Cases of Determination not to Indemnify or to
Advance Expenses. In the event that a determination is made that Indemnitee is
not entitled to indemnification hereunder or if payment has not been timely made
following a determination of entitlement to indemnification pursuant to
Sections 8 and 9, or if Expenses are not paid pursuant to Section 15, Indemnitee
shall be entitled to final adjudication in a court of competent jurisdiction of
entitlement to such indemnification or payment. Alternatively, Indemnitee at
Indemnitee’s option may seek an award in an arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association,
such award to be made within 60 calendar days following the filing of the demand
for arbitration. The Company shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration or any other claim. The determination
in any such judicial proceeding or arbitration shall be made  de novo  and
Indemnitee shall not be prejudiced by reason of a determination (if so made)
pursuant to Sections 8 or 9 that Indemnitee is not entitled to indemnification.
If a determination is made or deemed to have been made pursuant to the terms of
Section 8 or 9 that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination and is precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator shall
determine that Indemnitee is entitled to any indemnification or payment of
Expenses hereunder, the Company shall pay all Expenses actually and reasonably
incurred by Indemnitee in connection with such adjudication or award in
arbitration (including, but not limited to, any appellate proceedings).

 

11. Other Rights to Indemnification. Indemnification and payment of Expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may now or in the future be entitled under any provision of the
Certificate of Incorporation or By-laws of the Company, vote of stockholders or
Disinterested Directors, provision of law, agreement or otherwise.

 

12. Expenses to Enforce Agreement. In the event that Indemnitee is subject to or
intervenes in any action, suit or proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication or award
in arbitration to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee, if Indemnitee prevails in whole or in
part in such action, suit or proceeding, shall be entitled to recover from the
Company and shall be indemnified by the Company against any Expenses actually
and reasonably incurred by Indemnitee.

 

13. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee, agent or fiduciary of the Company or is serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
any other entity (including, but not limited to, another corporation,
partnership, joint venture or trust) and shall continue thereafter with respect
to any possible claims based on the fact that Indemnitee was a director,
officer, employee, agent or fiduciary of the Company or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
any other entity (including, but not limited to, another corporation,
partnership, joint venture or trust). This Agreement shall be binding upon all

 

--------------------------------------------------------------------------------


 

successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the heirs, personal representatives and estate
of Indemnitee.

 

14. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee shall, if a claim in respect thereof is to
be made against the Company under this Agreement, notify the Company in writing
of the commencement thereof; but the omission so to notify the Company shall not
relieve it from any liability that it may have to Indemnitee. Notwithstanding
any other provision of this Agreement, with respect to any such Proceeding of
which Indemnitee notifies the Company:

 

(a) The Company shall be entitled to participate therein at its own expense; and

 

(b) Except as otherwise provided in this Section 14(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee reasonably
concludes, based upon an opinion of counsel approved by the Company, which
approval shall not be unreasonably withheld, that there may be a conflict of
interest between the Company and Indemnitee in the conduct of the defense of
such Proceeding, or (iii) the Company shall not within 60 calendar days of
receipt of notice from Indemnitee in fact have employed counsel to assume the
defense of the Proceeding, in each of which cases the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which Indemnitee shall have made the conclusion provided
for in (ii) above; and

 

(c) If the Company has assumed the defense of a Proceeding, the Company shall
not be liable to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without the Company’s written consent.
The Company shall not settle any Proceeding in any manner that would impose any
ongoing obligation with respect to Indemnitee without Indemnitee’s written
consent; it being understood that the Company may settle any claim for monetary
relief at its own discretion; provided that the Company may not utilize
insurance proceeds to fund any such settlement unless the settlement contains a
release in favor of the Indemnitee from any further liability in connection with
the matters giving rise to such Proceeding. Neither the Company nor Indemnitee
shall unreasonably withhold its consent to any proposed settlement.

 

15. Advancement of Expenses. All Expenses incurred by Indemnitee in advance of
the final disposition, including any appeal thereof, of any Proceeding shall be
paid by the Company at the request of Indemnitee, without requiring a
preliminary determination of Indemnitee’s ultimate entitlement to
indemnification hereunder. To receive payment of Expenses under this Agreement,
Indemnitee shall submit a written request to the Secretary of the Company. Such
request shall reasonably evidence the Expenses incurred by Indemnitee and shall
include or be

 

--------------------------------------------------------------------------------


 

accompanied by a written affirmation by Indemnitee of Indemnitee’s good faith
belief that the standard of conduct necessary for indemnification by the Company
as authorized by law and by this Agreement has been met and an undertaking, by
or on behalf of Indemnitee, to reimburse such amounts if it is ultimately
determined, after all appeals by a court of competent jurisdiction, that
Indemnitee is not entitled to be indemnified against such Expenses by the
Company as provided by this Agreement or otherwise, each in the form as set
forth in Annex I hereto. Indemnitee’s undertaking to reimburse any such amounts
is not required to be secured and shall not accrue interest.  Notwithstanding
the foregoing, advances shall be made without regard to Indemnitee’s ability to
repay.  Each such payment of Expenses shall be made within 20 calendar days
after the receipt by the Company of such written request. Indemnitee’s
entitlement to such Expenses shall include those incurred in connection with any
action, suit or proceeding by Indemnitee seeking a judgment in court or an
adjudication or award in arbitration pursuant to Section 10 of this Agreement
(including the enforcement of this provision) to the extent the court or
arbitrator shall determine that Indemnitee is entitled to payment of Expenses
hereunder.  In the event that the Company shall breach its obligation to advance
Expenses under this Section 15, the parties hereto agree that Indemnitee’s
remedies available at law would not be adequate and that Indemnitee would be
entitled to specific performance.  The Company acknowledges that, in the absence
of a waiver, a bond or undertaking may be required of Indemnitee by the
applicable court, and the Company hereby waives any such requirement of a bond
or undertaking except to the extent of the undertaking set forth above.

 

16. Contribution.  If the indemnification provided in this Agreement is
unavailable in whole or in part and may not be paid to Indemnitee for any reason
other than those explicitly set forth herein, then in respect to any Proceeding
in which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), to the fullest extent permissible under applicable law, the
Company, in lieu of indemnifying and holding harmless Indemnitee, shall pay, in
the first instance, all costs, judgments, penalties, excise taxes, fines,
liabilities, amounts paid in settlement and Expenses, actually and reasonably
incurred by Indemnitee in connection with such Proceeding without requiring
Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have at any time against
Indemnitee.

 

17. Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.

 

18. Insurance.  (a) The Company will use its reasonable best efforts to acquire
directors and officers liability insurance, on terms and conditions deemed
appropriate by the Board of

 

--------------------------------------------------------------------------------


 

Directors of the Company covering Indemnitee or any claim made against
Indemnitee for service as a director or officer of the Company and covering the
Company for any indemnification or advancement of Expenses made by the Company
to Indemnitee for any claims made against Indemnitee for service as a director
or officer of the Company.  Without in any way limiting any other obligation
under this Agreement, the Company shall indemnify Indemnitee for any payment by
Indemnitee arising out of the amount of any deductible or retention and the
amount of any excess of the aggregate of all judgments, penalties, excise taxes,
fines, settlements and Expenses incurred by Indemnitee in connection with a
Proceeding over the coverage of any insurance referred to in the previous
sentence.

 

(b)  In the event of a Change in Control or the Company’s becoming insolvent,
including being placed into receivership or entering the federal bankruptcy
process, the Company shall maintain in force any directors’ and officers’
liability insurance policies then maintained by the Company in providing
insurance in respect of Indemnitee, for a period of six years thereafter (a
“Tail Policy”). The Company shall use commercially reasonable efforts to place
such coverage with the incumbent insurance carriers using the policies that were
in place at the time of the change of control event (unless the incumbent
carriers will not offer such policies, in which case the Company shall use
commercially reasonable efforts to obtain a Tail Policy comparable in scope and
amount as the expiring policies, with insurance carriers for the Tail Policy
having an AM Best rating that is the same or better than the AM Best ratings of
the expiring policies).

 

19. Notification of Investigation.  For so long as Indemnitee is serving as a
director or agent of the Company or employed by the Company, if the Indemnitee
is the subject of or is implicated in any investigation, whether formal or
informal, at the request of, or in which the Company is coordinating with, any
third party (other than any agent, counsel or other advisor or representative of
the Company), the Company shall provide Indemnitee with reasonably prompt notice
that such investigation is being conducted, it being understood that the Company
shall not  be required to share any information gathered in connection with such
investigation and, provided, that by executing this Agreement, Indemnitee agrees
maintain the confidentiality of such notification.

 

20. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

 

21. Definitions. For purposes of this Agreement:

 

(a) “Change in Control” means the occurrence of any of the following:

 

(i) a sale, lease or other disposition of all or substantially all of the assets
of the Company and its subsidiaries, taken as a whole,

 

(ii) any consolidation or merger of the Company with or into any other
corporation or other person, or any other corporate reorganization or
transaction (including the acquisition of capital stock of the Company), whether
or not the Company is a party thereto, after giving effect to which in excess of
fifty percent (50%) of the Company’s voting power is owned directly, or

 

--------------------------------------------------------------------------------


 

indirectly though one or more entities, by any person and its “affiliates” or
“associates” (as such terms are defined in the rules adopted by the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended),

 

(iii) any stock sale or other transaction or series of related transactions,
whether or not the Company is a party thereto, after giving effect to which in
excess of fifty percent (50%) of the Company’s voting power is owned directly,
or indirectly though one or more entities, by any person and its “affiliates” or
“associates” (as such terms are defined in the rules adopted by the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended).

 

(b) “Disinterested Director” means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

 

(c) “Expenses” means all reasonable expenses incurred in connection with the
defense or settlement of, or acting as a witness in, any investigation, action,
suit or other proceeding, including any judicial, administrative, investigative,
legislative or other proceedings, and appeals, attorneys’ fees, witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification,
advancement or contribution under Sections 8, 10, 12, 15 and 16 above but shall
not include the amount of judgments, penalties, excise taxes, fines or amounts
paid in settlement.

 

(d) “Independent Counsel” means a law firm or a member of a law firm experienced
in matters of corporate law that neither is presently nor in the past five years
has been retained to represent: (i) the Company or Indemnitee in any matter
material to either such party, or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.

 

(e) “Proceeding” includes any threatened, pending or completed investigation,
action, suit or other proceeding, whether formal or informal and whether brought
in the name of the Company or otherwise, against Indemnitee, whether of a civil,
criminal, administrative, investigative, legislative or other nature, including,
but not limited to, actions, suits or proceedings in which Indemnitee may be or
may have been involved as a party or otherwise, by reason of the fact that
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company, or is or was serving, at the request of the Company, as a director,
officer, employee, agent or fiduciary of any other entity, including, but not
limited to, another corporation, partnership, joint venture or trust, or by
reason of anything done or not done by Indemnitee in any such capacity, whether
or not Indemnitee is serving in such capacity at the time any liability or
expense is incurred for which indemnification or reimbursement can be provided
under this Agreement.

 

22. Other Provisions.

 

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of Delaware.

 

(b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same

 

--------------------------------------------------------------------------------


 

Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced as evidence of the existence of
this Agreement.

 

(c) This Agreement shall not be deemed an employment contract between the
Company and any Indemnitee who is an officer of the Company, and, if Indemnitee
is an officer of the Company, Indemnitee specifically acknowledges that
Indemnitee may be discharged at any time for any reason, with or without cause,
and with or without severance compensation, except as may be otherwise provided
in a separate written contract between Indemnitee and the Company.

 

(d) Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the Company to bring suit to enforce such rights.

 

(e) No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Indemnitee]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF AFFIRMATION AND UNDERTAKING

 

The undersigned is the Indemnitee as defined in that certain Indemnification
Agreement dated                                    between the undersigned and
Broadwind Energy, Inc. (the “Indemnification Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings give in such agreement.

 

As a condition to receiving advancement of Expenses, Indemnitee hereby
(a) affirms that it is Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Company as authorized by law and by
the Indemnification Agreement has been met and (b) undertakes to reimburse
within 60 days of the Company’s demand any such amounts advanced under the
Indemnification Agreement if it is ultimately determined, after all appeals by a
court of competent jurisdiction, that Indemnitee is not entitled to be
indemnified against such Expenses by the Company as provided by the
Indemnification Agreement or otherwise.

 

This Agreement shall not affect in any manner rights which Indemnitee may have
against the Company, any insurer or any other person to seek indemnification for
or reimbursement of any expenses referred to herein or any judgment which may be
rendered in any litigation or proceeding.

 

 

 

 

[Indemnitee]

 

--------------------------------------------------------------------------------

 